

TRANSITION AND SEPARATION AGREEMENT
This Transition and Separation Agreement (this “Agreement”), is entered into on
the date set forth beneath the Executive’s signature and is effective as of
April 30, 2020 (the “Effective Date”), by and between Aon Corporation, a
Delaware corporation (the “Company”), and Michael J. O’Connor (the “Executive”).
WHEREAS, the Company and the Executive previously entered into Letter Agreements
confirming certain terms and conditions of employment dated as of March 1, 2018
and May 11, 2018 (collectively, the “Employment Letter”), and an earlier
employment agreement setting out certain terms and conditions of employment
dated as of March 29, 2013 (the “Employment Agreement”) (collectively and
individually, such agreements are referred to herein as the “Prior Agreements”);
WHEREAS, Executive is an eligible executive under the Aon plc Amended and
Restated Senior Executive Combined Severance and Change in Control Plan (the “SE
Plan”);
WHEREAS, the Employment Letter specifies that Executive is employed at will, and
the Company and Executive desire to enter into an agreement regarding: (a) the
Executive’s continued employment during the period (the “Transition Period”)
from the Effective Date to February 28, 2021 (the “Separation Date”) or to an
earlier date pursuant to Section 3(c) of this Agreement; (b) the Executive’s
agreement to certain restrictive covenants; and (c) the Executive’s release of
claims, all upon the terms and conditions set forth herein; and
WHEREAS, upon execution of this Agreement by the Company and the Executive, the
Prior Agreements, and any other agreement between Executive and the Company
(including its affiliates), shall be superseded in their entirety and shall have
no further force or effect (except as otherwise explicitly set forth herein);
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereby agree as
follows:
1.
Transition. The Company will continue to employ Executive throughout the
Transition Period, subject to the terms and conditions of this Agreement. During
the Transition Period, Executive shall no longer be an officer (i.e., Named
Executive Officer, Section 16 Officer, or any other type of officer) or director
of the Company or any of its affiliates, parent companies, or subsidiaries
(collectively, “Aon”) or a member of the Company’s Governance and Policy Team;
instead, Executive’s title will be Special Advisor to the CEO. Notice pursuant
to Section 2(b) of the SE Plan shall be deemed to be given as of the Effective
Date.

2.
Transition Period Salary, Benefits, and Duties.

a.
Transition Period Salary. During the Transition Period, the Company will
continue to pay the Executive a base salary of $1,000,000 per year (the “Base
Salary”), payable in accordance with the Company’s payroll policies. Executive
shall not be entitled to any annual bonus or incentive payment; and Executive
shall not be entitled to any additional long-term incentive award under the Aon
plc Amended and Restated 2011 Incentive Plan (the “2011 Incentive Plan”).

b.
Transition Benefits. During the Transition Period, the Executive will continue
to be entitled to participate in the Company’s regular employee and executive
benefit plans commensurate with his pre-Transition Period position, in
accordance with the terms of such plans, subject to the provisions of
Section 2(b) of the SE Plan. Nothing in this Agreement will require the Company
to establish, maintain, or continue any of the benefits already in existence or
hereafter adopted for employees of the Company, and nothing in this Agreement
will restrict the right of the Company to amend, modify, or terminate such
programs. For the avoidance of doubt, Executive’s benefits during the Transition
Period shall include the Northwestern Executive Health program, but shall not
include any payment with respect to country club dues or any Company assurance
of coverage under the United Airlines Global Services program.

c.
Transition Duties. During the Transition Period, Executive will focus his
efforts on transition of his duties and responsibilities by making himself
available as needed from time-to-time as directed by Aon’s CEO (collectively,
the “Duties and Responsibilities”). The Duties and Responsibilities are not
expected to require Executive’s presence in an Aon office. During the Transition
Period, Executive will have access to administrative support services
substantially similar to those provided to Executive immediately prior to the
Transition Period, including, to the extent possible, the assistance of
Executive’s customary executive assistant.

d.
Expense Policy. Executive shall continue to be subject to the Company’s standard
expense policy and travel management programs. It is anticipated that Executive
shall have business trips to the Company’s offices in New York, London, Latin
America and Asia (each a “Business Trip”) and each Business Trip is agreed to by
the Company and shall be covered subject to the normal terms of the Company’s
standard expense policy and travel management programs. Each Business Trip may
be taken at any time through June 30, 2021, provided Executive is not employed
by an entity (other than the Company) at the time of such Business Trip. With
the exception of the terms for the Business Trips per this Section 2.d., after
the Separation Date, Executive shall not be subject to, or able to incur or
submit expenses under, the Company’s standard expense policy or travel
management programs.

e.
Transition Bonus. In exchange for the Executive carrying out the Duties and
Responsibilities and foregoing other paid employment opportunities during the
Transition Period, as well as the Employee agreeing to the Restrictive Covenants
in Section 6, and executing and returning (and not revoking) a general release
of claims agreement in the form attached hereto as Exhibit A within 21 calendar
days of, but not before, the Separation Date (the “Separation Release”) (the
release provided per this Agreement, the “Agreement Release”), he shall receive
a special cash bonus in the amount of $7,000,000 (the “Transition Bonus”),
subject to applicable withholdings. The Transition Bonus will be payable in the
following installments, with the installments specified in Sections 2(e)(i) &
(ii) conditioned upon the Company’s receipt of an executed Agreement Release and
the installment specified in Sections 2(e)(iii) conditioned upon the Company’s
receipt of an executed Separation Release: (i) $2,000,000 payable on May 15,
2020; and (ii) $3,000,000 payable on January 15, 2021; and (iii) $2,000,000
payable on June 30, 2021; provided, however, that should the Executive violate
the provisions of Section 6 of this Agreement, as determined by the Company in
its reasonable discretion, then the Company, in addition to any other remedy
available for breach of Section 6, shall be entitled to immediately cease paying
any further installments of the Transition Bonus.

f.
Legal Fees. The Company agrees to compensate Executive for his legal or other
professional fees in connection with the negotiation and execution of this
Agreement up to a maximum amount of $40,000. Payment shall be made within thirty
(30) days of the Company’s receipt of a payment request from the Executive.

g.
Tax Audit. The Company acknowledges that Executive is subject to an on-going
audit of his personal taxes and that the Company has provided Executive with the
services of KPMG in connection with such audit. The Company will continue to
provide Executive the services of KPMG in connection with such audit (both
during the Transition Period and thereafter, as needed), until the audit is
completed and closed. It is anticipated that the provision of such services by
KPMG will not result in imputed income to Executive, but, to the extent the
provision of such services does result in imputed income to Executive, Executive
shall be provided tax gross-up payments as needed to keep Executive tax neutral.

3.
Separation.

a.
Separation on the Separation Date. This Agreement and the Executive’s employment
thereunder will terminate on the Separation Date, or an earlier date pursuant to
Section 3(c) of this Agreement. Without limiting the Executive’s entitlement to
the payments and benefits provided in this Agreement, such termination of the
Executive’s employment shall be deemed a termination of employment by mutual
consent between the Executive and the Company or without cause if more favorable
to the Executive. The Company will pay the Executive all accrued but unpaid base
salary and vested benefits as of the Separation Date or an earlier date pursuant
to Section 3(c) of this Agreement, payable in accordance with the applicable
Company policy, plan, or program, and unreimbursed business expenses incurred in
accordance with Section 2(d). Executive’s eligibility to participate in the
Company’s employee benefit plans generally available to senior employees of the
Company, including without limitation health care plans, shall terminate as of
the Separation Date or an earlier date pursuant to Section 3(c) of this
Agreement, subject to any applicable rights pursuant to COBRA.

b.
Death or Disability. During the Transition Period, this Agreement and the
Executive’s employment hereunder will terminate upon the death or total
disability of the Executive (as defined under the Aon Long Term Disability Plan
or its successor plan). In the event of such a termination, the Company will pay
or provide the Executive (or his Beneficiary, as defined in Section 7): (i) his
Base Salary for the remaining balance of the Transition Period; (ii) any vested
benefits as of the date of the termination under this Section 3(b); (iii) any
unreimbursed business expenses incurred in accordance with Section 2(d); and
(iv) any unpaid portion of the Transition Bonus. For the avoidance of doubt, any
other benefits shall cease as of the Executive’s termination under this
Section 3(b).

c.
By the Executive. During the Transition Period, this Agreement may be terminated
by the Executive on no less than sixty (60) days advance notice by the
Executive. The notice will specify the date that this Agreement shall terminate;
provided, however, (i) that the Company may require the Executive to leave
Company premises immediately upon giving of notice; (ii) that the Executive’s
Base Salary and benefits entitlements shall cease as of the termination date
specified in his notice pursuant to this Section 3(c) instead of on the
Separation Date but the Separation Date otherwise shall be unchanged; (iii) any
portion of the Transition Bonus that remains unpaid pursuant to Section 2(e)
shall be forfeited; and (iv) the treatment of Executive’s equity specified in
Section 4 shall not be impacted by Executive’s termination of the Agreement
prior to the Separation Date. In the event of such a termination, the Company
will pay the Executive all accrued but unpaid Base Salary and vested benefits as
of the termination date, payable in accordance with the applicable Company
policy, plan, or program, and any unreimbursed business expenses incurred in
accordance with Sections 2(d).

d.
For Cause. During the Transition Period, the Company may terminate this
Agreement for Cause, by written notice of termination given to the Executive
setting forth the basis for such termination and giving Executive an opportunity
to cure within thirty (30) days. If the Executive does not effect a cure within
this time period, as determined by the Company in its reasonable discretion, the
termination shall become effective. For the purposes of this Agreement, “Cause”
will mean the Executive’s: (i) performing a deliberate act of dishonesty, fraud,
theft, embezzlement, or misappropriation involving the Executive’s employment
with the Company, or breach of the duty of loyalty to the Company;
(ii) performing an act of race, sex, national origin, religion, disability, or
age-based discrimination, or sexual harassment, which after investigation,
counsel to the Company reasonably concludes will result in liability being
imposed on the Company and/or the Executive; (iii) material violation of Company
policies and procedures including, but not limited to, the Aon Code of Business
Conduct; (iv) material non-compliance with the terms of this Agreement,
including without limitation the non-disparagement obligations of Section 9(a),
or any other agreement between the Executive and Aon; or (v) performing any
criminal act resulting in a criminal felony charge brought against the Executive
or a criminal conviction of the Executive (other than a conviction of a minor
traffic violation). In the event of a termination for Cause, the Company will
only be required to pay or provide to the Executive all accrued but unpaid Base
Salary and vested benefits as of the date of such termination, payable in
accordance with the applicable Company policy, plan, or program.

e.
Effecting Termination on the Separation Date. As of the Effective Date, the
Executive agrees that the Secretary of the Company may, as an irrevocable proxy
and in the Executive’s name and stead, execute all documents and things which
the Company deems necessary and desirable to effect the Executive’s resignation
as an officer or director of Aon.

f.
Obligations Upon Separation. Upon the Separation Date, the obligations of the
parties under this Agreement and the Prior Agreements will cease, except as
otherwise explicitly set forth in this Agreement (including without limitation
under Sections 2, 4, 5, 6, 8 and 9). The Executive will continue to be
indemnified and held harmless to the maximum extent provided under the Company’s
charter, by-laws and applicable law for his acts and omissions to act through
the Separation Date, which indemnification shall survive his termination of
employment. Executive will continue to be insured under policies of directors
and officers liability insurance to the fullest extent provided for former
officers or directors under the applicable policy(ies); provided, such insurance
coverage may be terminated if Aon terminates coverage generally for all officers
and directors. Anything in this Agreement or its Exhibits to the contrary
notwithstanding the Executive’s right to make any claim under any director and
officer liability insurance coverage provided by the Company for acts or
omissions by Executive while an executive officer of the Company or any
affiliate shall survive the Separation Date.

g.
Copy of Restrictive Covenants. The Executive agrees that, prior to the
commencement of any new employment in the Business (as defined below), the
Executive will furnish the prospective new employer with a complete and accurate
copy of the text of the restrictive covenant obligation the Executive has to Aon
(the “Restrictive Covenant Text”) under Section 6 of this Agreement and under
the 2011 Incentive Plan. The Executive also agrees that the Company may advise
any prospective new employer of the Executive of the existence and terms of such
restrictive covenants and furnish the prospective new employer with a copy of
the Restrictive Covenant Text.

4.
Equity Awards. The Executive’s equity awards issued under the 2011 Incentive
Plan in connection with the Leadership Performance Program (“LPP”) for the
2018-2020 performance cycle (“LPP13”), and the 2019-2021 performance cycle
(“LPP14”) will continue to be governed by the terms and conditions of the
applicable plan documents; provided, however, that notwithstanding the foregoing
provisions of this Section 4 and anything to the contrary contained in the 2011
Incentive Plan, LPP13, or LPP14 plan documents, and contingent upon the
Executive’s (a) continued compliance with the Restrictive Covenants, and
(b) execution and return (and non-revocation) of the Separation Release, the
Executive’s LPP13 and LPP14 awards shall be determined and paid as though the
Executive had continued employment with the Company through any applicable
vesting and payment date. The Executive’s awards under the Incentive Stock Plan
(“ISP”) will continue to be governed by the terms and conditions of the
applicable plan documents.

5.
Acknowledgments. The Executive understands and agrees that he would not
otherwise be eligible for, or entitled to, the payments, plan treatment, or
other employment benefits set forth in Sections 2 and 4 above, if he did not
enter into this Agreement. Further, by signing this Agreement, the Executive
acknowledges and agrees that he is not entitled to, and waives any claims with
respect to, any additional payments and/or benefits that are not specifically
identified in this Agreement; this acknowledgement and waiver includes, but is
not limited to, any benefits under the Prior Agreements, the SE Plan, any
additional payments related to annual incentive plans, and/or any applicable Aon
bonus or incentive plan, except for those benefits in which he has a vested
right pursuant to the terms of the applicable incentive, retirement, and other
employee benefit plans in which he is a participant and applicable law.
Executive also agrees that he will execute the Separation Release.

6.
Restrictive Covenants.

a.
General. The Executive acknowledges that in the course of his employment with
the Company and any predecessor or affiliated company, the Executive has become
familiar with trade secret and other confidential information concerning Aon.
The Executive further acknowledges and agrees that his services as a senior
executive of the Company have been, and are, of special, unique, and
extraordinary value to Aon, and that his material employment duties and
responsibilities (including without limitation with respect to Aon strategic and
other business operations, clients, prospective clients, and other employees)
are global in nature and span geographic areas that extend well beyond the
locations in which the Executive has been physically employed and resided. The
Executive further acknowledges and agrees that it therefore is reasonable to
protect Aon against certain competitive activities by the Executive for a
limited period of time after the Executive leaves employment to protect Aon’s
legitimate business interests in all of the geographic areas in which Aon does
business, and that the covenants contained in Section 6 are necessary for the
protection of Aon and are reasonably limited with respect to the activities
prohibited, duration, geographical scope and their effect on the Executive and
the public.

b.
Confidential Information. The Executive acknowledges that Aon’s business depends
to a significant degree upon the possession of confidential, proprietary and
trade secret information which is not generally known to others, and that the
profitability of the Business of Aon requires that this information remain
proprietary to Aon. The Executive recognizes that, by virtue of the Executive’s
employment by the Company and/or its affiliates, and to assist the Executive in
the solicitation, production and servicing of client business, the Executive has
had otherwise prohibited access to such information. This information
(hereinafter referred to as “Confidential Information”) includes, without
limitation: lists of clients and prospective clients; contract terms and
conditions; client information relating to services, insurance, benefits
programs, executives, finances, and compensation; copyrighted materials;
corporate, management and business plans and strategies; compensation and
revenues; methods and strategies of marketing; market research and data;
technical know-how; computer software and manuals; policies and procedures; and
the conduct of the affairs of Aon. Confidential Information does not include any
information that lawfully is or has become generally or publicly known other
than through the Executive’s breach of this Agreement or a breach by another
person of some other obligation. The Executive will not disclose or use during
after his employment, any Confidential Information, except as required in the
course of his employment or as provided by applicable law or in Section 10
below.

c.
Noncompetition. The Executive agrees that through the period ending February 28,
2021 (the “Noncompetition Period”) the Executive will not work in any manner,
directly or indirectly, through any person, firm or corporation, alone or as a
member of a partnership or as an officer, director, stockholder, investor, or
employee of, or as a consultant for the following entities, or any affiliates
thereof: Alight Solutions, Alliant Insurance Services, Inc., Marsh & McLennan
Companies, Inc., Arthur J. Gallagher & Co., Lockton Companies, Inc., and Willis
Towers Watson.

d.
Other Restrictive Covenants. Subject to the use of February 28, 2020 as the
commencement of any “Restricted Period” (or similar term), the Executive further
acknowledges and agrees that, in addition to the provisions of this Section 6,
he remains subject to certain restrictive covenants by virtue of his receipt of
certain stock benefits under the 2011 Incentive Plan.

e.
Inventions. The Executive hereby assigns to the Company the Executive’s entire
right, title and interest in and to all discoveries and improvements, patentable
or otherwise, trade secrets and ideas, writings and copyrightable material,
which may be conceived by the Executive or developed or acquired by the
Executive during the Executive’s employment and which may pertain directly or
indirectly to the business of the Company or any of its subsidiaries or
affiliates, and which the Executive hereby agrees is work for hire performed in
the scope of the Executive’s employment. The Executive agrees to disclose fully
all such developments to the Company upon its request, which disclosure will be
made in writing promptly following any such request. The Executive will upon the
Company’s request, execute, acknowledge and deliver to the Company all
instruments and do all other acts which are necessary or desirable to enable the
Company or any of its subsidiaries or affiliates to file and prosecute
applications for, and to acquire, maintain and enforce, all patents, trademarks,
and copyrights in all countries. The Executive acknowledges and agrees that the
Executive hereby is and has been notified by the Company, and understands, that
the foregoing provisions of this Section 6(e) do not apply to an invention for
which no equipment, supplies, facilities or trade secret information of the
Company or any of its parent companies, subsidiaries or other affiliates was
used and which was developed entirely on the Executive’s own time, unless:
(i) the invention relates (x) to the business of the Company or any of its
subsidiaries or other affiliates or (y) to the Company’s or any of its
subsidiaries’ or other affiliates’ actual or demonstrably anticipated research
and development, or (ii) the invention results from any work performed by the
Executive for the Company or any of its subsidiaries or other affiliates.

f.
Exceptions. Nothing in this Section 6 will prohibit the Executive from being
(i) a stockholder in a mutual fund or a diversified investment company; (ii) a
passive owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as the
Executive has no active participation in the business of such corporation; and
(iii) a member of boards of directors of public for-profit companies or
non-profit organizations that are not engaged in the Company’s Business, as that
term is defined in the Leadership Performance Program awards under the 2011
Incentive Plan. For the avoidance of doubt, under that definition, “Business”
shall mean the business of providing conventional and alternative risk
management products and services covering the business of insurance brokerage,
reinsurance brokerage, benefits consulting, compensation consulting, human
resources consulting, human resources and benefits outsourcing management,
investigatory and security consulting, managing underwriting and related
services, including accounting, actuarial, claims management and handling, and
information systems on behalf of commercial and individual clients which are
national and international and are not confined to any geographic area.

g.
Reformation. If, at any time of enforcement of this Section 6, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope, or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area and that the court will be allowed to revise
the restrictions contained herein to cover the maximum period, scope, and area
permitted by law. This Agreement will not authorize a court to increase or
broaden any of the restrictions of this Section 6.

h.
Consideration; Breach. The Company and the Executive agree that the payments to
be made by the Company to the Executive pursuant to Section 2 hereof will be
made and provided expressly in consideration of the Executive’s agreements
contained in, and continued compliance with, this Section 6. The Executive
acknowledges and agrees that the Company would not have agreed to provide any of
the payments in Section 2 but for the Executive’s promises in this Section 6. In
the event that the Executive has committed a material breach of any provision of
this Section 6, on written notice to the Executive setting forth the basis for
such determination, such notice provided to the Executive 21 days in advance of
any action pursuant to this Section 6(h) or within seven days of the Company
becoming aware of the action constituting a material breach, whichever is later,
without limiting or otherwise affecting any other available remedy to the
Company or any of its subsidiaries or affiliates, the Company will be entitled,
subject to the duty of good faith, immediately to terminate making all remaining
payments pursuant to Section 2 hereof, and upon such termination the Company
will have no further liability to the Executive under this Agreement; provided,
however, that if a court of law determines that no such material breach
occurred, the Company then will be obligated to make such payments in a timely
manner together with interest compounded monthly at the prime rate (as published
in The Wall Street Journal online) as in effect from time to time commencing on
the date such payments cease. The Executive further acknowledges and agrees that
a material breach by him of any provision of Section 6 of this Agreement will
result in immediate and irreparable harm to the Company and any of its
subsidiaries or affiliates for which full damages cannot readily be calculated
and for which damages are an inadequate remedy. Accordingly, the Executive
agrees that the Company and its affiliates shall be entitled to injunctive
relief to prevent any such actual or threatened breach or any continuing breach
by the Executive (without posting a bond or other security), without limiting
any other remedies that may be available to them. The parties agree that the
prevailing party in any such dispute shall be entitled to reimbursement from the
other party of all costs and expenditures, including but not limited to
reasonable attorneys’ fees and court costs, incurred in connection with any
action relating to enforcement of Section 6 of this Agreement.

i.
Return of Property. Upon the Separation Date or upon the Company’s request
(whichever is earlier), the Executive will promptly return to the Company all
Confidential Information and all materials and all copies or tangible
embodiments of materials involving Confidential Information, and all other Aon
property, in the Executive’s possession or control, except as otherwise provided
by law or in Section 10 below. Notwithstanding the foregoing, Executive shall
retain his phone, phone number, iPad, and laptop, subject to satisfaction of
necessary security protocols.

7.
Mergers and Consolidations; Assignability. The rights and obligations under this
Agreement will inure to the benefit of and be binding upon the Company and its
successors and assigns so long as any assignee, successor, or transferee of the
Company has provided an express written and unconditional assumption of the
Company’s obligations under this Agreement. This Agreement will not be
assignable by the Executive, but in the event of the Executive’s death it will
be binding upon and inure to the benefit of the Executive’s legal
representatives to the extent required to effectuate its terms. In the event of
the Executive’s death after terminating employment and before all payments and
benefits otherwise due to him had been paid to him (had he not died), such
amounts will be paid to the Executive’s designated beneficiary (per a written
designation signed by the Executive and received by the Company prior to the
Executive’s death), or, if none, the Executive’s surviving spouse, or, if none,
the Executive’s estate (as applicable, the “Beneficiary”).

8.
Release.

a.
For and in consideration of the payments and benefits provided, or to be
provided, to the Executive under this Agreement, the Executive, and anyone
claiming through him or on his behalf, hereby waives and releases the Released
Parties (as defined below) with respect to any and all claims, whether currently
known or unknown, that the Executive now has or ever has had against a Released
Party arising from or related to any act, omission, or thing occurring or
existing at any time prior to or on the date on which the Executive signs this
Agreement, except as otherwise expressly provided in this Agreement. “Released
Parties” include (A) the Company and its past, present, and future parents,
divisions, subsidiaries, partnerships, affiliates, and other related entities,
(B) each of the foregoing entities’ and persons’ past, present, and future
owners, trustees, fiduciaries, administrators, shareholders, directors,
officers, partners, members, associates, agents, executives, employees, and
attorneys, and (C) the predecessors, successors and assigns of each of the
foregoing persons and entities. Without limiting the generality of the
foregoing, the claims waived and released by the Executive hereunder include,
but are not limited to:

i.
All claims arising out of or related in any way to his employment, compensation,
other terms and conditions of employment, or termination from employment,
including, without limitation, claims with respect to any advance notice of
termination and claims arising out of the Prior Agreements or any other
employment agreements, incentive plans, severance plans or policies, stock plans
or policies, or any other employee benefit plans;

ii.
All claims that were or could have been asserted by the Executive or on his
behalf: (A) in any federal, state, or local court, commission, or agency; or
(B) under any common law theory (including without limitation all claims for
breach of contract (oral, written or implied), wrongful termination, defamation,
invasion of privacy, infliction of emotional distress, tortious interference,
fraud, estoppel, unjust enrichment, and any other contract, tort or other common
law claim of any kind); and

iii.
All claims that were or could have been asserted by the Executive or on his
behalf under: (A) the Age Discrimination in Employment Act (the “ADEA”) and the
Older Worker Benefit Protection Act (the “OWBPA”); and (B) any other federal,
state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including
without limitation under any of the following laws, as amended from time to
time: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the
Americans with Disabilities Act, the Equal Pay Act, Executive Retirement Income
Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act and all
applicable state, county or other local fair employment laws.

b.
Exceptions. Notwithstanding the foregoing, the releases and waivers in this
Agreement shall not apply to any claim: (i) for unemployment or workers’
compensation; (ii) for vested benefits under any employee benefit plan;
(iii) that by law is non-waivable; (iv) for the Transition Bonus or any other
payments or benefits set forth in this Agreement; (v) as a stockholder of Aon
plc; or (vi) for indemnification pursuant to Section 3(f) of this Agreement or
applicable law and for coverage as an insured under directors and officers
liability insurance.

c.
No Further Obligations; Additional Representations. In the event of any further
proceedings based upon any released matter, Aon shall have no further monetary
or other obligation of any kind to the Executive, and the Executive hereby
waives any such monetary or other recovery (provided that nothing limits the
Executive’s rights under Section 10 below). The Executive represents and
warrants that: (i) there has not been filed by the Executive or on the
Executive’s behalf any legal or other proceedings against any of the Released
Parties (provided, however, that the Executive need not disclose to the Company,
and the foregoing representation and warranty in this subpart do not apply to,
conduct or matters described in Section 10 below); (ii) the Executive is the
sole owner of the claims that are released in this Section 8; (iii) none of
these claims has been transferred or assigned or caused to be transferred or
assigned to any other person, firm or other legal entity; and (iv) the Executive
has the full right and power to grant, execute, and deliver the releases,
undertakings, and agreements contained in this Agreement.

d.
Specific Rights Under OWBPA. They Executive understands and agrees that:
(A) this is the full and final release of all claims against the Company and the
other Released Parties through the date he signs this Agreement; (B) the
Executive knowingly and voluntarily releases claims hereunder for valuable
consideration; (C) the Executive hereby is and has been advised of his right to
have his attorney review this Agreement before signing it; (D) the Executive has
twenty-one (21) days to consider whether to sign this Agreement; and (E) the
Executive may, at his sole option, revoke this Agreement upon written notice
within seven (7) days after signing it. This Agreement will not become effective
until this seven (7) day period has expired and will be void if he revokes it
within such period. Although the Executive is releasing claims that he may have
under the ADEA and the OWBPA, he understands that he may challenge the knowing
and voluntary nature of this Agreement under the OWBPA and the ADEA before a
court, the EEOC, the NLRB, or any other federal state or local agency charged
with the enforcement of any employment laws.

9.
Future Conduct.

a.
Each of the Executive and the Company agree that the Executive, on the one hand,
the Company (through any authorized public statement), on the other, shall
refrain from all conduct, verbal or otherwise, that disparages or damages the
reputation, goodwill, or standing in the community of the other such party or,
with respect to the Executive’s conduct any of the other Released Parties,
provided that nothing herein shall prohibit the Executive from exercising his
rights detailed in Section 10 or prohibit either party from giving truthful
testimony or evidence to a governmental entity, or if properly subpoenaed or
otherwise required to do so under applicable law.

b.
The Executive agrees that, as of the Separation Date, he will have no present or
future right to employment with the Company or any of the other Released Parties
and will not apply for employment with any of them.

c.
Subject to and except as otherwise provided in Section 10 of this Agreement:
(i) the Executive shall cooperate fully with the Company and the other Released
Parties in transitioning his responsibilities as requested by the Company;
(ii) the Executive agrees, subject to the advice of legal counsel, to
voluntarily make himself available to the Company and its legal counsel, at the
Company’s request without the necessity of obtaining a subpoena or court order,
in the Company’s investigation, preparation, prosecution and/or defense of any
actual or potential legal proceeding, regulatory action, or internal matter; and
(iii) subject to the advice of legal counsel, the Executive agrees to provide
any information reasonably within the Executive’s recollection. The Executive’s
obligation to cooperate hereunder shall include, without limitation, meeting and
conferring with such persons at such times and in such places as the Company and
the other Released Parties may reasonably require and not unreasonably
interfering with the Executive’s other professional endeavors, and giving
truthful evidence and truthful testimony and executing and delivering to the
Company and any of the other Released Parties any truthful papers reasonably
requested by any of them. Notwithstanding anything to the contrary in
Section 2(d) of this Agreement, the Executive shall be reimbursed for reasonable
out-of-pocket expenses, including attorney’s fees, that he incurs in rendering
cooperation during the Transition Period or after the Separation Date pursuant
to this Section 9.

10.
Protected Rights. Nothing in this Agreement is intended to limit in any way the
Executive’s right or ability to report possible violations of law or regulation
to, or file a charge or complaint with, the U.S. Securities and Exchange
Commission, the U.S. Equal Employment Opportunity Commission, the National Labor
Relations Board, or other federal, state or local agencies or commissions
(collectively, “Government Agencies”). The Executive further understands that
nothing in this Agreement limits the Executive’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agencies, including providing documents
or other information, without notice to the Company. Nothing in this Agreement
shall limit the Executive’s ability to disclose in confidence trade secrets to
Government Agencies, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. This Agreement does not limit
the Executive’s ability to receive an award from a Government Agency for
information provided by the Executive to such Government Agency.

11.
Miscellaneous.

a.
Integration; Amendment; Counterparts. Except as is otherwise provided herein,
this Agreement contains all of the terms and conditions agreed upon by the
parties relating to the subject matter of this Agreement and supersedes all
prior and contemporaneous agreements, negotiations, correspondence, undertakings
and communications of the parties, whether oral or written, respecting the
subject matter of this Agreement. This Agreement may not be amended, altered, or
modified without the prior written consent of both parties and such instrument
must acknowledge that it is an amendment or modification of this Agreement. This
Agreement may be executed in two counterparts, each of which will be deemed an
original and both of which together will constitute one and the same instrument.
Any signature delivered via .pdf file shall be the same as an original
signature.

b.
Waiver. Waiver of any term or condition of this Agreement by any party will not
be construed as a waiver of a subsequent breach or failure of the same term or
condition, or a waiver of any other term or condition of this Agreement. Any
waiver must be in writing.

c.
Captions. The captions in this Agreement are not part of its provisions, are
merely for reference and have no force or effect. If any caption is inconsistent
with any provision of this Agreement, such provision will govern.

d.
Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of, or relating to, this Agreement, and the rights and
obligations of the parties hereunder, will be governed by and construed in
accordance with the substantive laws of the State of Illinois, without regard to
the conflict of law principles, rules or statutes of any jurisdiction. The
parties hereby irrevocably consent to, and agree not to object or assert any
defense or challenge to, the jurisdiction and venue of the federal and state
courts located in Chicago, Illinois, and agree that any claim which may be
brought in a court of law or equity may be brought in any such Chicago, Illinois
court.

e.
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held by a court of competent
jurisdiction to be prohibited or unenforceable for any reason, such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of this Agreement.

f.
Notice. All notices given hereunder will be in writing and will be sent by
registered or certified mail or delivered by hand and, if intended for the
Company, will be addressed to it or delivered to it at its principal office for
the attention of the General Counsel. If intended for the Executive, notices
will be delivered personally or will be addressed (if sent by mail) to the
Executive’s then current residence address as shown on the Company’s records, or
to such other address as the Executive directs in a notice to the Company. All
notices will be deemed to be given on the date received at the address of the
addressee or, if delivered personally, on the date delivered.

g.
Code Section 409A. The parties intend that this Agreement and the benefits
provided hereunder be interpreted and construed to comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and all
regulatory and interpretative guidance issued thereunder (“Code Section 409A”)
to the extent applicable thereto. The time and form of payment of incentive
compensation, disability benefits, severance payments, expense reimbursements
and payments of in-kind benefits described herein will be made in accordance
with the applicable sections of this Agreement, provided that with respect to
termination of employment for reasons other than death, the payment at such time
can be characterized as a “short-term deferral” for purposes of Code
Section 409A or as otherwise exempt from the provisions of Code Section 409A, or
if any portion of the payment cannot be so characterized, and the Executive is a
“specified employee” under Code Section 409A, such portion of the payment will
be delayed until the earlier to occur of the Executive’s death or the date that
is six months and one day following the Executive’s termination of employment
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this section will be paid or reimbursed to the
Executive in a lump sum, and any remaining payments due under this Agreement
will be payable at the same time and in the same form as such amounts would have
been paid. Further, if the Executive is a “specified employee” and if any
equity-based awards granted to the Executive by the Company, pursuant to this
Agreement or otherwise, continue to vest upon the Executive’s termination of
employment, and are deemed a “deferral of compensation” (as such term is
described under Code Section 409A), the equity-based awards will not be settled
or released until the expiration of the Delay Period. For purposes of applying
the provisions of Code Section 409A, each separately identifiable amount to
which the Executive is entitled will be treated as a separate payment. The time
or schedule of any payment or amount scheduled to be paid pursuant to the terms
of this Agreement, including but not limited to any restricted stock unit or
other equity-based award, payment or amount that provides for the “deferral of
compensation” (as such term is described under Code Section 409A), may not be
accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

Reimbursements (including reasonable moving expenses) that may be excluded from
Section 409A as separation pay shall be excluded from Section 409A to the
maximum extent possible; such expenses shall be incurred before the end of the
second taxable year following the Executive’s separation from service and
reimbursed no later than the end of the third taxable year following separation
from service. All other reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (A) any reimbursement is for
expenses actually incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (B) the amount of expenses eligible
for reimbursement during a calendar year may not affect the expenses eligible
for reimbursement in any other calendar year, (C) the reimbursement of an
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (D) the right to
reimbursement is not subject to liquidation or exchange for another benefit.
For purposes of this Agreement, the terms “retirement,” “termination of
employment,” “terminated,” “termination,” “this Agreement will be terminated”
and variations thereof, as used in this Agreement, are intended to mean a
termination of employment that constitutes a “separation from service” under
Code Section 409A.
If the sixty (60)-day period following a “separation from service” begins in one
calendar year and ends in a second calendar year (a “Crossover 60-Day Period”)
and if there are payments due the Executive that are subject to Code
Section 409A (and not exempt from Code Section 409A) that are: (i) conditioned
on the Executive signing and not revoking a release of claims and (ii) otherwise
due to be paid during the portion of the Crossover 60-Day Period that falls
within the first year, then such payments will be delayed and paid in a lump sum
during the portion of the Crossover 60-Day Period that falls within the second
year.
Although the Company intends to administer the Agreement so that it will comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that the Agreement will comply with Code Section 409A or any other
provision of federal, state, local, or non-United States law. Neither the
Company, its subsidiaries, nor their respective directors, officers, Executives
or advisers will be liable to the Executive (or any other individual claiming a
benefit through the Executive) for any tax, interest, or penalties the Executive
may owe as a result of compensation paid under the Agreement, and the Company
and its subsidiaries will have no obligation to indemnify or otherwise protect
the Executive from the obligation to pay any taxes pursuant to Code
Section 409A.
The provisions of this Agreement will be construed in a manner in favor of
complying with any applicable requirements of Code Section 409A to avoid
taxation under Code Section 409A. If any compensation or benefits provided by
this Agreement result in the application of Code Section 409A, the Company will
modify this Agreement in the least restrictive manner necessary in order to
comply with the provisions of Code Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and, in each case, without material diminution in the
value of the payments or benefits to the Executive.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of April
30, 2020 and intend to be bound by its terms.
 
AON CORPORATION 

 
By:        
Printed Name: Molly Johnson
Its: Vice President & Secretary 




I have read the above Agreement and understand and agree to be bound by its
terms.
 


       
Michael J. O’Connor 







EXHIBIT A
GENERAL RELEASE OF CLAIMS
This General Release of Claims Agreement (this “Release”) is entered into by and
between Aon Corporation, a Delaware corporation (the “Company”), and Michael J.
O’Connor (the “Executive”).
WHEREAS, the Company and the Executive previously entered into a Transition and
Separation Agreement effective on April 30, 2020 (the “Separation Agreement”);
and
WHEREAS, the Separation Agreement provides that a certain Transition Bonus (as
defined in the Separation Agreement) and other amounts and benefits are to be
paid or provided to the Executive in exchange for, and contingent upon, among
other things, the Executive’s execution (and non-revocation) of this Release as
set forth in the Separation Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Separation Agreement and herein and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereby agree as follows:
1.
Release. The Executive, and anyone claiming through his or on his behalf, hereby
waives and releases the Released Parties (as defined below) with respect to any
and all claims, whether currently known or unknown, that the Executive now has
or ever has had against a Released Party arising from or related to any act,
omission, or thing occurring or existing at any time prior to or on the date on
which the Executive signs this Release, except as otherwise expressly provided
in this Release. “Released Parties” include (A) the Company and its past,
present, and future parents, divisions, subsidiaries, partnerships, affiliates,
and other related entities, (B) each of the foregoing entities’ and persons’
past, present, and future owners, trustees, fiduciaries, administrators,
shareholders, directors, officers, partners, members, associates, agents,
executives, employees, and attorneys, and (C) the predecessors, successors and
assigns of each of the foregoing persons and entities. Without limiting the
generality of the foregoing, the claims waived and released by the Executive
hereunder include, but are not limited to:

a.
All claims arising out of or related in any way to his employment, compensation,
other terms and conditions of employment, or termination from employment,
including, without limitation, claims with respect to any advance notice of
termination and claims arising out of the Prior Agreements (as defined in the
Separation Agreement) or any employment agreements, severance plans or policies,
stock plans or policies, or any other employee benefit plans;

b.
All claims that were or could have been asserted by the Executive or on his
behalf: (A) in any federal, state, or local court, commission, or agency; or
(B) under any common law theory (including without limitation all claims for
breach of contract (oral, written or implied), wrongful termination, defamation,
invasion of privacy, infliction of emotional distress, tortious interference,
fraud, estoppel, unjust enrichment, and any other contract, tort or other common
law claim of any kind); and

c.
All claims that were or could have been asserted by the Executive or on his
behalf under: (A) the Age Discrimination in Employment Act (the “ADEA”) and the
Older Worker Benefit Protection Act (the “OWBPA”); and (B) any other federal,
state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including
without limitation under any of the following laws, as amended from time to
time: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the
Americans with Disabilities Act, the Equal Pay Act, Employee Retirement Income
Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act and all
applicable state, county or other local fair employment laws.

2.
Exceptions. Notwithstanding the foregoing, the releases and waivers in this
Release shall not apply to any claim: (i) for unemployment or workers’
compensation, (ii) for vested benefits under any employee benefit plan,
(iii) that by law is non-waivable, (iv) for the Transition Bonus or any other
payments or benefits set forth in the Separation Agreement, (v) as a stockholder
of Aon plc, or (vi) for indemnification pursuant to Section 3(f) of the
Separation Agreement or applicable law and for coverage as an insured under
directors and officers liability insurance.

3.
No Further Obligations; Additional Representations. In the event of any further
proceedings based upon any released matter, the Company, its affiliates, parent
companies, and subsidiaries (collectively, “Aon”) shall have no further monetary
or other obligation of any kind to the Executive, and the Executive hereby
waives any such monetary or other recovery (provided that nothing limits the
Executive’s rights under Section 5 below). The Executive represents and warrants
that: (i) there has not been filed by the Executive or on the Executive’s behalf
any legal or other proceedings against any of the Released Parties (provided,
however, that the Executive need not disclose to the Company, and the foregoing
representation and warranty in this subpart do not apply to, conduct or matters
described in Section 5 below); (ii) the Executive is the sole owner of the
claims that are released in Section 1 above; (iii) none of these claims has been
transferred or assigned or caused to be transferred or assigned to any other
person, firm or other legal entity; and (iv) the Executive has the full right
and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Release.

4.
Specific Rights Under OWBPA. The Executive understands and agrees that: (A) this
is the full and final release of all claims against Aon through the date he
signs this Release; (B) the Executive knowingly and voluntarily releases claims
hereunder for valuable consideration; (C) the Executive hereby is and has been
advised of his right to have his attorney review this Release before signing it;
(D) the Executive has twenty-one (21) days to consider whether to sign this
Release; and (E) the Executive may, at his sole option, revoke this Release upon
written notice within seven (7) days after signing it. This Release will not
become effective until this seven (7) day period has expired and will be void if
he revokes it within such period. Although the Executive is releasing claims
that he may have under the ADEA and the OWBPA, he understands that he may
challenge the knowing and voluntary nature of this Release under the OWBPA and
the ADEA before a court, the EEOC, the NLRB, or any other federal state or local
agency charged with the enforcement of any employment laws.

5.
Protected Rights. Nothing in this Release is intended to limit in any way the
Executive’s right or ability to report possible violations of law or regulation
to, or file a charge or complaint with, the U.S. Securities and Exchange
Commission, the U.S. Equal Employment Opportunity Commission, the National Labor
Relations Board, or other federal, state or local agencies or commissions
(collectively, “Government Agencies”). The Executive further understands that
nothing in this Release limits the Executive’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. This Release does not limit
the Executive’s ability to receive an award from a Government Agency for
information provided by the Executive to such Government Agency.

IN WITNESS WHEREOF, the parties hereto have executed this Release and intend to
be bound by its terms.
 
AON CORPORATION 

 
By:        
Printed Name: Molly Johnson
Its: Vice President & Secretary
Date: _________



I have read the above Release and understand and agree to be bound by its terms.
 


       
Michael J. O’Connor
Date: _________





 
 
 


